Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 17 and 32 of the instant invention comprising inter alia a temporary tube placement system, comprising: a tube having a lumen extending between a proximal end and a distal end; a camera supported by said tube at said distal end; a plurality of fiber optic filaments through which light from a light source travels from the proximal end to the distal end; a screen for displaying images from said camera; and a power source electrically attached to said camera and said light source, wherein said tube includes at least one laterally-facing vent positioned in a distal end portion of said tube and located on an outer circumferential surface of the tube between the proximal end and the distal end of said tube and said plurality of fiber optic elements occludes said at least one laterally-facing vent when said plurality of fiber optic elements terminate at said distal end such that fluid is prevented from escaping the tube through said at least one laterally-facing vent.
The prior art of record fails to disclose a device comprising a camera at a distal lend thereof and a plurality of fiber optic filaments which may selectively occlude a laterally-facing vent such that fluid is prevented from escaping the tube when blocked by the fiber optic filaments.  Fang et al. (8361041) teach of an analogous feeding tube with a camera and fiber optic filaments, however the vent is not positioned to be laterally-facing with respect to the tube, and furthermore, the fiber optic filaments do not occlude the vent to prevent fluid from escaping therefrom as claimed in the instant invention.  Likewise. Kennedy, II et al. (2013/0172677) teach of an analogous feeding tube with a camera and fiber optic filaments, however, the plurality of fiber optic elements do not occlude the at least one vent such that fluid within the working lumen of the tube is prevented from escaping through the at least one vent as claimed in the instant invention.  Any combination of the prior art to provide the claimed temporary tube placement system as claimed would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
1/28/2021